Citation Nr: 0412512	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-21 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1958 to October 1964.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  


FINDINGS OF FACT

1.  A June 1965 rating decision denied service connection for 
a back disorder, finding that it was a congenital defect 
which preexisted service, and that there was no medical 
evidence of advancement in the basic pathology of the 
congenital defect during service; the veteran did not timely 
perfect an appeal of this decision and it became final.  

2.  Evidence added to the record since the June 1965 
determination does not tend to show that the veteran's back 
condition was caused or aggravated by service, does not bear 
directly and substantially on the matter at hand, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been received, and a claim 
for service connection for a back condition may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA.  It is significant to note that the VCAA revised VA 
duties to assist and notify, but that the enhanced duty to 
assist provisions of 38 C.F.R. § 3.159(c)(4) do not apply 
until a previously denied claim has been reopened.  
38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(iii).  
[Regulations implementing the VCAA include a new definition 
of new and material evidence.  However, that provision 
applies only to claims to reopen filed on or after August 29, 
2001.  Here, the petition to reopen was filed prior to that 
date(in August 2000), and the new definition of new and 
material evidence does not apply.]

VA has fully complied with the mandates of the VCAA.  The 
veteran was provided a copy of the decision explaining the 
denial of his claim.  He was provided specific notification 
of the VCAA in April 2001 (prior to the rating appealed); by 
this notice and the May 2003 Statement of the Case (SOC) he 
was advised of the controlling law and regulations, and 
informed what evidence was of record and what evidence was 
needed to establish entitlement to the benefit sought.  The 
April 2001 letter provided specific notice as to the 
veteran's and VA's respective responsibilities in development 
of evidence under the VCAA.  While the VCAA letter advised 
him to submit additional evidence within 60 days, it also 
stated that evidence received within a year would be 
considered.  In fact, everything received to date has been 
considered.  In the July 2003 Statement of Accredited 
Representative (Form 646), the veteran's representative 
indicated that all available evidence supporting the claim 
had been submitted.  Consequently, advising the veteran at 
this point to submit everything he has pertinent to his claim 
would serve no useful purpose.  He is not prejudiced by the 
Board's proceeding with appellate review at this point.  See 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004). 
(The Court has held that failing to remand a case strictly 
for adherence to the VCAA where, as here, further development 
could not possibly change the outcome of the decision, would 
be nonprejudicial error under 38 U.S.C.A. § 7261(b)(2).)  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Even in a new and material scenario type claim, certain types 
of evidence must be secured.  That has been done.  

Factual Background

In a June 1965 rating decision, the RO denied service 
connection for the veteran's back condition, determining that 
it was a constitutional or developmental abnormality which 
existed prior to enlistment; that there was no superimposed 
injury in service of such degree to cause advancement in 
severity of the underlying defect; and that there had been no 
progression or increase in disabling pathology resulting from 
his period of service.  The veteran filed a timely notice of 
disagreement, and an SOC was issued on April 21, 1966.  
Although notified of the additional action required and the 
time limit for doing so, the veteran did not timely perfect 
his appeal of the decision, and it became final.  38 U.S.C.A. 
§ 7105.  

Pertinent evidence of record at the time of the June 1965 
decision included extensive service medical records and the 
report of a January 1965 VA examination.  On examination 
prior to enlistment in February 1958, the veteran's spine and 
musculoskeletal system were noted to be normal.  Outpatient 
clinical records noted treatment in service on several 
occasions for lower back pain with radiation of pain to the 
lower extremities.  X-rays in service revealed spina bifida 
occulta at S1 in June 1958, a defect in the pars 
interarticularis of L5 and minimal anterior wedging of T11 
and 12 (suggesting an old compression) in September 1959, and 
numerous notations of bilateral spondylolysis at L5/S1, 
without evidence of spondylolysthesis.  Records of inpatient 
treatment during service included reports of a March 1963 
hospitalization for acute lumbosacral strain, an April 1964 
hospitalization for spondylolysis of L5 (without evidence of 
spondylolisthesis), and a September 1964 hospitalization for 
generalized low back pain, which the veteran stated had been 
present since basic training.  A September 1964 Medical Board 
Proceeding report indicates the veteran was found to be 
medically unfit for further military service due to his back 
condition, diagnosed as spondylolysis pars interarticularis 
at L5.  The Medical Board determined the veteran's back 
disorder existed prior to enlistment (EPTE), and was not 
aggravated by active duty.  On VA examination in January 
1965, forward flexion of the veteran's lumbar spine was 0-70 
degrees and there was pain on straight leg raising 
bilaterally at 60 degrees; orthopedic and neurological 
examinations of the spine were normal, and there was no 
deformity, spasm, loss of motion, tenderness, or atrophy of 
the thighs or calves.  X-rays of the lumbar spine revealed a 
defect of the pars interarticularis of L5, without forward 
displacement; however, the examiner noted that the sacro-
iliac joints were not remarkable, and that disc spaces were 
not compromised.  The diagnosis was spondylolisthesis of L5.  

Evidence added to the record since the June 1965 rating 
consists of duplicate service medical records; statements 
from the veteran; and a February 2001 letter from a VA 
physician, Dr. R.T., indicating that the veteran has had a 
permanent disability since suffering a severe spinal cord 
injury in 1986.  He noted the veteran was hospitalized in 
February 1999 and September 2000 when his long-standing 
spinal injury worsened, and that he depends on a wheelchair 
for much of his movement.  

Analysis

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) does not apply in the instant 
case.]  

A veteran is entitled to service connection (compensation) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Here, since the veteran's claim was previously denied on the 
bases that a back disorder preexisted service, and was not 
aggravated by service, to be material, i.e., to bear 
"directly and substantially" upon the specific matter under 
consideration, additional evidence received would have to 
show either that a low back disorder did not preexist service 
or that a preexisting disorder did indeed increase in 
severity during service.  No such evidence has been received.  

The only new evidence received since the June 1965 decision 
consists of a February 2001 letter from a VA physician, Dr. 
R.T, concerning medical treatment the veteran received many 
years after service, including treatment for a post-service 
spinal cord injury.  Far from providing a positive nexus 
between the veteran's back disorder and service, the February 
2001 letter from Dr. R.T. describes a post-service spinal 
cord injury which resulted in a permanent disability.  

Although the veteran contends his back problems are a result 
of his military service, as a layperson, his opinions are not 
competent to establish medical diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of new and material evidence on the matter at hand, 
the veteran's petition to reopen the claim must be denied.  


ORDER

The appeal to reopen a claim for service connection for a 
back condition is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



